Citation Nr: 1115873	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  09-39 202	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana

THE ISSUES

1.  Entitlement to a rating higher than 10 percent for Tietze's Syndrome (costochondritis) on a schedular basis.

2.  Entitlement to a rating higher than 10 percent this disability on an 
extra-schedular basis.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from March 1966 to January 1970.

This appeal to the Board of Veterans' Appeals (Board) is from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction over the claim subsequently was transferred to the RO in Indianapolis, Indiana, and that office certified the appeal to the Board.

The Veteran also testified at a hearing at the RO in Indianapolis in February 2011 before the undersigned Veterans Law Judge of the Board, also commonly referred to as a Travel Board hearing.

There is sufficient evidence in the file to determine whether the Veteran is entitled to a higher schedular rating for his costochondritis disability.  The additional question of whether he is entitled to an extra-schedular rating is a component of his claim for an increased rating for this disability on a schedular basis.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  But, regrettably, this ancillary issue of whether he is alternatively entitled to greater compensation for this disability on an extra-schedular basis, under the provisions of 38 C.F.R. § 3.321(b)(1)(2010), must determined by the RO in the first instance.  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  So the Board is remanding, rather than immediately deciding, this portion of the claim.


The Board is additionally assuming jurisdiction over a derivative claim for a TDIU since this additional claim also is part and parcel of the Veteran's increased-rating claim for the costochondritis.  In Roberson v. Principi, 251 F.3d 1378, 1384 (2001), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) held that once a claimant:  (1)submits evidence of a medical disability, (2) makes a claim for the highest possible rating, and (3) submits evidence of unemployability, an informal TDIU claim is raised under 38 C.F.R. § 3.155(a).  And as the U. S. Court of Appeals for Veterans Claims (Court/CAVC) more recently explained in Rice v. Shinseki, 22 Vet. App. 447 (2009), if the Board determines the TDIU claim requires further development before being adjudicated, the appropriate disposition is to remand the TDIU claim to the RO.  Remands to the RO generally are via the Appeals Management Center (AMC).  VA's Office of General Counsel also has indicated that remanding the derivative TDIU claim does not preclude the Board from going ahead and deciding the claim for a higher rating for the disability that formed the basis of the TDIU claim.  See VAOPGCPREC 6-96 (Aug. 16, 1996) and VAOGCPREC 12-2001 (July 6, 2001).


FINDING OF FACT

The Veteran's costochondritis does not cause limitation of motion, including in his shoulders, despite chronic rib/chest pain, or any respiratory impairment.


CONCLUSION OF LAW

The criteria are not met for a schedular rating higher than 10 percent for the Tietze's Syndrome/costochondritis disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5021 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373- 74 (2002).

These VCAA notice requirements apply to all five elements of a claim, including the downstream disability rating and effective date elements of the claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).


The U. S. Supreme Court has clarified that VCAA notice errors are not presumptively prejudicial, rather, should be determined based on the facts of each individual case.  Moreover, as the pleading party, the Veteran, not VA, has this burden of proof for showing there is a VCAA notice error in timing or content and, furthermore, that it is unduly prejudicial, meaning outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in October 2007, prior to initially adjudicating the claim in April 2008, so in the preferred sequence.  This letter informed him of the evidence required to substantiate his claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  The letter also complied with Dingess by as well discussing the downstream disability rating and effective date elements of the claim.  So he received all required VCAA notice before initially adjudicating his claim.  There resultantly was not timing defect in the provision of the notice.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of this claim, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).

The RO obtained his service treatment records (STRs), VA outpatient treatment records, Social Security Administration (SSA) records, and arranged for a VA compensation examination to reassess the severity of his costochondritis.  The record is inadequate and the need for a more contemporaneous examination occurs only when the evidence indicates the current rating may be incorrect.  38 C.F.R. § 3.327(a) (2010).  Here, the VA compensation examination was in August 2010, so relatively recently.  Another examination is not needed since there is sufficient evidence, already of record, to fairly decide the claim insofar as determining the severity of the costochondritis in relation to the schedular requirements.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The mere passage of time does not, in and of itself, necessitate another examination.  Cf. Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (discussing this in the alternative context of a claim for service connection).  The Board is therefore satisfied that VA has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A.

II.  Analysis-Entitlement to a Scheduler Rating Higher than 10 Percent for the Costochondritis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether they were expressly raised, as well as the entire history of the Veteran's disability in reaching its decision.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

Where, as here, entitlement to compensation already has been established, and an increase in the disability rating is at issue, the present level of disability is the primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

But the Court also has explained that, in determining the present level of disability, it may be necessary to "stage" the rating if the factual findings show distinct time periods where the service-connected disability has exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from one year before the claim was filed until VA makes a final decision on the claim.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Since the increased rating claim at issue was filed in August 2007, the Board must consider the state of the disability since one year prior to that, meaning since August 2006.

The Veteran contends that his service-connected Tietze's Syndrome (costochondritis) has gotten progressively worse over time, thus warranting a higher rating.  This disability has a 10 percent rating under 38 C.F.R. § 4.71a, DC 5021, for myositis.  

The Rating Schedule does not specifically address costochondritis of the ribs.  In such situations, however, it is permissible to evaluate the disability under provisions of the schedule that pertain to a closely-related disease or injury, which is analogous in terms of the function affected, anatomical localization and symptomatology.  38 C.F.R. § 4.20 (2010).  Costochondritis is analogous to myositis in terms of the anatomical component affected and the resulting symptomatology.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of DC should be upheld if it is supported by explanation and evidence).  Myositis, in turn, is rated as degenerative arthritis (DC 5003) on the basis of limitation of motion of the affected parts.  38 C.F.R. § 4.71a, DC 5021 (2010).

According to DC 5003, when the limitation of motion of the specific joint or joints involved is noncompensable (i.e., 0 percent) under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  
Moreover, under DC 5003, in the absence of limitation of motion, a 10 percent rating is warranted where there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A higher 20 percent rating requires X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.

For purposes of rating disability from arthritis, the neighboring shoulder is considered a major joint.  38 C.F.R. § 4.45(f).  

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be considered in assigning an evaluation for degenerative arthritis under DC 5003.  Rating personnel must consider functional loss and clearly explain the impact of pain on the disability.  When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  These factors include more or less movement than normal, weakened movement, premature or excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

As background, the Veteran's service treatment records show he complained of 
left-sided chest pain and eventually received a diagnosis of Tietze's syndrome.  Following service, he continued to complain of chest pain and pain on movement of his chest.

A private chest X-ray report, dated in September 2006, concluded the Veteran had no active disease, i.e., such as costochondritis.  

The April 2008 VA examiner, on physical examination, found a palpable tenderness maximally at the third and fourth rib as it attaches on the sternum on the left side.  There was no radicular pain on inspection.  Rather, the examiner stated that 
"...the only positive finding other than palpable pain and tenderness is that when [the Veteran] elevates his left arm to about the 160 degree position he incurs chest wall pain."  Nonetheless, there is no indication that his costochondritis actually limited range of motion of his shoulder joint, even considering pain on motion.  Indeed, the examiner specifically stated, "[the Veteran's] range of motion of the shoulder otherwise is uninhibited."  X-rays showed no significant changes in the chest wall area, but in the rib cage area the examiner noted multiple granulomas and well-healed old fractures on the left side.  The examiner concluded the Veteran had a diagnostic history of costochondritis or Tietze's syndrome.  The examiner further commented that this Tietze's syndrome is a separate disease component from arthritis, involving the cartilaginous junction of the chest wall of the sternal area, which remains symptomatic.  

Importantly, there is no objective evidence confirming the Veteran's subjective complaints of breathing difficulties or any type of respiratory impairment or disorder.  In fact, the April 2008 VA examiner found inspiration and expiration were normal.  Further, there was no pain related with maximum inspiration or expiration.  

The more recent August 2010 VA examination report recorded the Veteran's medical history of peristernal pain.  However, the examiner specifically found that the Veteran's condition (referring to his service-connected disability) does not affect motion of a joint, does not affect a weight bearing joint, and that there are no flare-ups of bone or joint disease.  Also, on physical examination, the examiner found no functional limitation of either standing or walking.  Indeed, quite significantly, the examination report concluded there was no radiologic evidence of costochondritis, based upon an MRI of the chest wall, which was negative.  The examiner further stated that no rib or chest wall abnormality was identified.  So, especially in the absence of X-ray findings denoting a current costochondritis disability, there is no objective indication the Veteran's costochondritis impairs range of motion of any joint, including especially in his shoulders.


Therefore, based upon these medical findings, the Board must conclude that the Veteran's costochondritis involves chronic rib/chest pain, but not any associated functional impairment due to pain and no actual or functional joint limitation of motion.  In the absence of any associated joint limitation of motion, X-ray findings of arthritis, and/or involvement of two or more major joints or two or more minor joint groups due to his costochondritis, the Board finds that the current 10 percent rating is the most appropriate rating under the Rating Schedule.

With regard to establishing loss of function due to pain, it is necessary that complaints be supported by adequate pathology and be evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40.  The Board finds that the effects of pain, and DeLuca factors of functional loss, reasonably shown to be due to the Veteran's costochondritis, are contemplated in the currently assigned 10 percent rating.  There is no indication that his associated pain causes functional loss greater than that contemplated by the 10 percent evaluation now assigned.  38 C.F.R. § 4.40, 4.45, 4.59; DeLuca v. Brown.  

Further in this regard, in addition to the medical evidence, the Board has considered the Veteran's personal assertions in support of his claim.  He is competent, as a layman, to report on that as to which he has personal knowledge, such as the existence of rib and shoulder pain and "shallow breathing."  Layno v. Brown, 6 Vet. App. 465, 470 (1994); see also February 2011 hearing transcript at pgs 3, 6.  Indeed, while he is competent to describe his pain and breathing difficulty, as this is capable of lay observation and experience, where, as here, there is such a marked contrast between his reported symptoms and the objective clinical findings, the Board must determine which is more probative.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  And the Board finds that the objective evidence is more probative than his descriptions of the severity of his symptoms.  The Board bases this determination partly on the notion that, if in fact his symptoms were as severe as alleged, including insofar as their frequency and duration, they would have been evident when examined, but they were not - certainly not to the level required for a higher disability rating.  The Board emphasizes that the August 2010 VA examiner specifically found that the costochondritis does not affect the motion of a joint, and indeed, there was no radiologic evidence of costochondritis.  And on physical examination, the April 2008 VA examiner objectively found no evidence this disability causes respiratory impairment. 

There is no basis to "stage" the rating under Hart, either, because the costochondritis has never been more than 10-percent disabling at any time since August 2006, one year prior to filing this increased-rating claim.  And since, for these reasons and bases discussed, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

The claim for a schedular rating higher than 10 percent for the costochondritis is denied.


REMAND

There remains for consideration whether the Veteran is entitled to a higher rating for the costochondritis on an extra-schedular basis and whether he is entitled to a TDIU.

Ordinarily, VA's Rating Schedule will apply unless there are exceptional or unusual factors or circumstances that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(a), (b) (2010).

According to § 3.321(b)(1), an extra-schedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The Court has held that the question of an extra-schedular rating is a component of a Veteran's claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Bagwell stands for the proposition that the Board may deny extra-schedular ratings, provided that adequate reasons and bases are articulated.  See VAOPGCPREC 6-96 (Board may deny extra-schedular ratings, provided that the RO has fully adjudicated the issue and followed appropriate appellate procedure).  Bagwell left intact a prior holding in Floyd v. Brown, 9 Vet. App. 88, 95 (1996), wherein the Court had found that when an extra-schedular grant may be in order, that issue must be referred, pursuant to 38 C.F.R. § 3.321, to those "officials who possess the delegated authority to assign such a rating in the first instance."  See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  If the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id.

The Veteran describes a long history of severe pain due to his costochondritis, and he alleges that it markedly interfered with his ability to maintain any form of substantially gainful employment, so much so that he lost many jobs due to this ongoing history of pain.  See August 2007 claim.  He reported to the August 2010 VA examiner that he also had retired in April 2006 due to injuries sustained in a motorcycle accident (wreck), because of non-service connected headaches, and on account of the need to take care of his mother.  On the other hand, the examiner found that the costochondritis had the general occupational effect of unemployment.

The Veteran's testimony during his February 2011 hearing before the Board was conflicting, at best, failing to clearly state whether he had retired due to his service-connected disability.  Nevertheless, he appeared to indicate that he attempts to not work to avoid experiencing pain from his costochondritis.  He specifically stated, "No, it's just easier not to work, because the pain will not be as bad...  Pushing a lawnmower, just about everything will aggravate it."  See February 2011 personal hearing transcript at page 3.  So there is at least suggestion of unemployability because of his costochondritis - namely, on account of the extent of pain associated with it.

This leads right into the derivative TDIU claim.

A TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disability(ies).  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2010).  Consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by disabilities that are not service connected.  Id.  

To qualify for a total rating for compensation purposes, the evidence must show:  (1) a single disability rated as 100-percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability(ies) and that - if there is only one service-connected disability, it is rated as at least 60-percent disabling, or, if more than one disability, at least one disability is rated as at least 40-percent disabling and the Veteran has a combined rating of at least 70 percent.  Id.  But see, in particular, 38 C.F.R. § 4.16(a).


Here, the Veteran's only service-connected disability is his costochondritis, which thus far has been rated as just 10-percent disabling, so insufficient to satisfy these threshold minimum percentage rating requirements of 38 C.F.R. § 4.16(a) for consideration of a TDIU.  But even if a Veteran fails to meet these threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer the claim to the Director of Compensation and Pension Service for extra-schedular consideration if the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  
38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  Therefore, the RO should consider whether an extra-schedular TDIU is warranted under § 4.16(b) [or an extra-schedular rating for the costochondritis under 38 C.F.R. § 3.321(b)(1)].  See also Thun v. Peake, 22 Vet. App. 111 (2008).

Before making this determination, however, the RO/AMC should send the Veteran a VCAA notice letter for the TDIU component of his increased-rating claim.  This letter must notify him and his representative of any information or lay or medical evidence not previously provided that is necessary to substantiate this TDIU claim, including on the only currently viable extra-schedular basis.  This notice also must indicate what information or evidence he needs to provide and what information or evidence VA will attempt to obtain on his behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

Accordingly, these remaining claims are REMANDED for the following additional development and consideration:

1.	Advise the Veteran of the type of information and evidence needed to substantiate his derivative TDIU claim, including apprising him of his and VA's respective responsibilities in obtaining this necessary supporting evidence.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010).

2.	Determine whether the Veteran is entitled to extra-schedular consideration under 38 C.F.R. §§ 3.321(b)(1) and 4.16(b).  If he is, refer this case to the Under Secretary for Benefits or the Director of Compensation and Pension Service for this consideration.

3.	If the claims are not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these remaining claims.

The Veteran has the right to submit additional evidence and argument concerning the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


